Case 7:18-cr-00009-EKD Document 126 Filed 12/07/20 Page 1 of 1 Pageid#: 467




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 UNITED STATES OF AMERICA                       )
                                                )      Criminal No. 7:18-cr-00009
    v.                                          )
                                                )      By: Elizabeth K. Dillon
 LAUREN ASHLEY CROWDER                          )          United States District Judge



                          MEMORANDUM OPINION AND ORDER

         On September 1, 2020, defendant Lauren Ashely Crowder, proceeding pro se, filed a

motion for compassionate release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i).

(Dkt. No. 113.) In accordance with local Standing Order 2019-1, the court appointed the Federal

Public Defender (FPD) to represent Crowder. (Dkt. Nos. 114.) On September 11, 2020, the

FPD filed a response asking the court to dismiss Crowder’s motion for compassionate release as

moot. (Dkt. No. 118.) The FPD explained that they “consulted with Ms. Crowder and learned

that her request for early release was granted by the Bureau of Prisons, and she is scheduled for

release to home confinement on October 8, 2020.” (Id. at 1.)

         Given Crowder’s release to home confinement, her motion for compassionate release is

DISMISSED as moot. The clerk is directed to provide a copy of this order to the defendant, all

counsel of record, and the United States Probation Office.

         Entered: December 7, 2020.



                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




                                                1
